The Code, § 114-412, provides that in all claims for compensation for hernia resulting from injury by accident arising out of and in the course of the employee's employment it must be definitely proved to the satisfaction ofthe Department of Industrial Relations that the hernia appearedsuddenly, and immediately followed the accident. In this case the hearing director found as a matter of fact, from the evidence, that the hernia appeared a week after the accident occurred. This finding of fact was amply authorized by the evidence, was sustained by the Industrial Board, and can not be disapproved by the superior court or this court. I agree with my colleagues that the words "suddenly" and "immediately" should be construed liberally, and not narrowly, in favor of the claimant; but the construction should be reasonable and logical, and not a construction that would cause the words to become meaningless. I can not agree that the award of the hearing director should be construed as holding that the claimant must show that the hernia appeared "instantaneously" with the accident. In Webster's New International Dictionary, are the following definitions: "Instant: A portion of time too short to be estimated;" "Instantaneous: Done or occurring in an instant, or without any perceptible duration of time;" "Instantaneously: Immediately, instantly, at once."
What the director and the Industrial Board really held was that a hernia which did not appear until one week after the accident was not a hernia that appeared "suddenly" and "immediately" after the accident, within the meaning of the above-referred-to Code section, and I think that holding was correct. In Royal Indemnity Co. v. Beckmann, 66 Ga. App. 369
(supra), the headnote is as follows: "The evidence was insufficient to authorize a finding that the hernia alleged to have been sustained by the claimant for compensation arose suddenly, or that it arose immediately following an accident." And in the opinion of the majority of the *Page 813 
court in that case it was held: "The evidence was insufficient to establish when or how the alleged hernia arose, and was therefore insufficient to show that the hernia appeared suddenly, or that it immediately followed an accident, assuming that there had been an accident. For these reasons the award of the director finding for the claimant . . was unauthorized, and the judge [of the superior court] erred in not sustaining the appeal of the employer and the insurance carrier." The decisions from other jurisdictions cited in behalf of the plaintiff in error are not binding on this court. In my opinion the judge of the superior court did not err in affirming the award of the Industrial Board.